Exhibit 10.2

 

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES
ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE
SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. LENDERS SHOULD
BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY
REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER
TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS.

 

EAGLE EQUITIES, LLC

COLLATERALIZED SECURED PROMISSORY NOTE

 



$40,000.00 New Haven, CT   May 17, 2017

 

 

1.             Principal and Interest

 

FOR VALUE RECEIVED, Eagle Equities, LLC, a Nevada Limited Liability Company (the
"Company") hereby absolutely and unconditionally promises to pay to Guided
Therapeutics, Inc. (the “Lender"), or order, the principal amount of Forty
Thousand Dollars ($40,000.00) no later than January 17, 2018, unless the Lender
does not meet the “current information requirements” required under Rule 144 of
the Securities Act of 1933, as amended, in which case the Company may declare
both this Note and the Second Note (as defined in the Securities Purchase
Agreement, dated May 17, 2017, by and between the Lender and the Company (the
“Securities Purchase Agreement”; all capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Securities Purchase
Agreement) to be null and void. This Full Recourse Note shall bear interest at
the rate of 8% per annum commencing on May 17, 2017 which shall offset interest
accrued under the Second Note until such time that this Note has been paid by
the Company.

 

2.              Repayments and Prepayments; Security.

 

a. All principal under this Note shall be due and payable no later than January
17, 2018, unless the Lender does not meet the “current information requirements”
required under Rule 144 of the Securities Act of 1933, as amended, in which case
the Company may declare both this Note and the Second Note to be null and void.

 

b. The Company may pay this Note at any time. This note may not be assigned by
the Lender, except by operation of law.

 

c. This Note shall initially be secured by the pledge of the First Note, which
shall be retained by New Venture Attorneys, P.C. The Company may exchange this
collateral for $40,000.00 cash collateral. All collateral shall be retained by
New Venture Attorneys, P.C., which shall act as the escrow agent for the
collateral for the benefit of the Lender. The Company may not effect any
conversions under the Second Note until it has paid to Lender all amounts due
pursuant to this Note.

 

 

3.              Events of Default; Acceleration.

 

a. The principal amount of this Note is subject to prepayment in whole or in
part upon the occurrence and during the continuance of any of the following
events (each, an “Event of Default”): the initiation of any bankruptcy,
insolvency, moratorium, receivership or reorganization by or against the
Company, or a general assignment of assets by the Company for the benefit of
creditors. Upon the occurrence of any Event of Default, the entire unpaid
principal balance of this Note and all of the unpaid interest accrued thereon
shall be immediately due and payable. The Company may offset amounts due to the
Lender under this Note by similar amounts that may be due to the Company by the
Lender resulting from breaches under the Second Note.

 

b. No remedy herein conferred upon the Lender is intended to be exclusive of any
other remedy and each and every remedy shall be cumulative and in addition to
every other remedy hereunder, now or hereafter existing at law or in equity or
otherwise. The Company accepts and agrees that this Note is a full recourse note
and that the Holder may exercise any and all remedies available to it under law.

 

4.              Notices.

 

a. All notices, reports and other communications required or permitted hereunder
shall be in writing and may be delivered in person, by telecopy with written
confirmation, overnight delivery service or U.S. mail, in which event it may be
mailed by first-class, certified or registered, postage prepaid, addressed
(i) if to a Lender, at such Lender’s address as the Lender shall have furnished
the Company in writing and (ii) if to the Company at such address as the Company
shall have furnished the Lender(s) in writing.

 

b. Each such notice, report or other communication shall for all purposes under
this Note be treated as effective or having been given when delivered if
delivered personally or, if sent by mail, at the earlier of its receipt or 72
hours after the same has been deposited in a regularly maintained receptacle for
the deposit of the United States mail, addressed and mailed as aforesaid, or, if
sent by electronic communication with confirmation, upon the delivery of
electronic communication.

 

5.              Miscellaneous.

 

a. Neither this Note nor any provisions hereof may be changed, waived,
discharged or terminated orally, but only by a signed statement in writing.

 

b. No failure or delay by the Lender to exercise any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege preclude any other right, power or privilege. The
provisions of this Note are severable and if any one provision hereof shall be
held invalid or unenforceable in whole or in part in any jurisdiction, such
invalidity or unenforceability shall affect only such provision in such
jurisdiction. This Note expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. The Company and every endorser
and guarantor of this Note regardless of the time, order or place of signing
hereby waives presentment, demand, protest and notice of every kind, and assents
to any extension or postponement of the time for payment or any other
indulgence, to any substitution, exchange or release of collateral, and to the
addition or release of any other party or person primarily or secondarily
liable.

 

c. If Lender retains an attorney for collection of this Note, or if any suit or
proceeding is brought for the recovery of all, or any part of, or for protection
of the indebtedness respected by this Note, then the Company agrees to pay all
costs and expenses of the suit or proceeding, or any appeal thereof, incurred by
the Lender, including without limitation, reasonable attorneys' fees.

 

d. This Note shall for all purposes be governed by, and construed in accordance
with the laws of the State of Nevada (without reference to conflict of laws) and
the exclusive venue shall be in the State and Federal courts located in State of
New York.

 

e. This Note shall be binding upon the Company's successors and assigns, and
shall inure to the benefit of the Lender's successors and assigns.

IN WITNESS WHEREOF, the Company has caused this Note to be executed by its duly
authorized officer to take effect as of the date first hereinabove written.

 

 

EAGLE EQUITIES, LLC

 

 

By: /s/ Yakov D. Borenstein

 

Title: Member

 

 

APPROVED:

 

GUIDED THERAPEUTICS, INC.

 

 

By: /s/ Gene S. Cartwright

 

Title: CEO

 